DETAILED ACTION
Claim(s) 1-21 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed June 24, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it is missing the application number.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 
 	Claim(s) 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim(s) 18-21 recite a “computer-readable medium”. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 
 	The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §  101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. $ I01 by adding the limitation "non-transitory" to the claim. CJ: Animals -Patentability, 1077 Off Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g.,Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsh (US Patent No. 6,539,204) in view of Cyzs (US 20130102254 A1).


 	In regard(s) 7, Marsh (US Patent No. 6,539,204) teaches a full-time duplex circuit, comprising: 
 	a first coupler, a second coupler and a first combiner,
wherein the first coupler and the second coupler are electrically connected to the first combiner respectively, the first coupler is electrically connected  the first coupler transmits a transmitting signal leaked to a receiving channel to the first combiner, the second coupler is electrically connected between a transmitting antenna and a transmitting channel, the second coupler transmits a transmitting cancellation signal branched from the transmitting channel to the first combiner([Marsh, Fig. 6] illustrates a first coupler, coupler 640 connected to receives 665A, 665B, a second coupler, couple 640 connected to transmitters 660A, 660B, and a first combiner, first coupler 640, where the couplers are electrically connected to the combiner.
[Col. 8, Line(s) 26-42] teaches where the second coupler transmits a transmitting cancellation signal branched from the transmitting channel to the passband active cancellation, “…Coupler and splitter 640 combines the pilot tone with the signal from transmitter 660A and provides the combined signal to the antenna 670. Coupler and splitter 640 also splits off a percentage of the combined signal and provides it as a model of the combined signal to pass band active cancellation unit 655…”. [Marsh, Col. 8, Line(s) 13-Col. 9, Line 37] teaches where the first coupler transmits a transmitting signal leaked to a receiving channel to the first combiner, “…This last situation, in which one radio is sending while the other is receiving, is essentially the same problem discussed above for the full duplex device. That is, when one transmitter transmits, it will generate a coupled signal that may over power the neighboring receiver, or at least reduce the receiver's reception range, unless the coupled signal is cancelled.…Pass band active cancellation 655 provides the cancellation signal to coupler and splitter 645 which combines the signals and provides them to appropriate receiver…” )
)and 
The circuit of Marsh differs from the circuit of claim 9, in that Marsh is silent on where the first coupler is electrically connected between a receiving antenna and a low-noise amplifier and on wherein output power of the first combiner after the first combiner performs a combination processing on the transmitting signal and the transmitting cancellation signal is served as a basis for adjusting an amplitude and a phase of the transmitting cancellation signal.
Despite these differences similar features have been seen in other prior art involving interference cancellation in a RF transceiver. Cyzs (US 20130102254 A1) [Par 140 and Fig. 3A] for example teaches where a coupler is electrically connected between a receiving antenna and a low noise amplifier, “…[0140] In order to reduce HW resources one may use the transmitter that is not being used in the sub-frame as the injecting transmitter, by tuning it to the right frequency and adding to it the proposed switching circuitry in its input and output. The output of the injecting transmitter may be combined with RF coupler (176 or 276) to the leakage RF signal, before or after the LNA 178 or 278 to facilitate the signal summation, depending which location is more sensitive to saturation…”. 
Thus in light of the teachings of Cyzs it would have been obvious to a person of ordinary skill in the art to modify the circuit of Marsh to arrive at where the first coupler is electrically connected between a receiving antenna and a low-noise amplifier, as person of ordinary skill in the art would recognize that such an arrangement would serve as reliable design alternative to the arrangement of Marsh, while still providing the desired coupling functionality.
The combined teachings of Marsh in view of Cyzs further differ from the circuit of claim 7, in that the combined teachings are silent on wherein output power of the first combiner after the first combiner performs a combination processing on the transmitting signal and the transmitting cancellation signal is served as a basis for adjusting an amplitude and a phase of the transmitting cancellation signal.
Despite these differences similar features have been seen in other prior art involving interference cancellation for RF transceivers. Cyzs [Par. 132] for example teaches wherein an output power of a transmitting signal and a transmitting cancellation signal (i.e. summated signal) is served as a basis for adjusting an amplitude and phase of the transmitting cancellation signal, “[0132] In some exemplary embodiments of the present invention the primary analog loop cancellation is used to generate a direct cancellation signal in the frequency domain from the interfering signal provided by the interfering transmitter, which is transformed into a time domain signal to be summated in the interfered receiver analog RF path. The cancellation signal is calculated based on the transmitted interfering signal to obtain a certain amplitude and phase adjustment that will be added to the incoming interfering leakage signal introduced from the same transmitter, such that the summated signal will have reduced interfering power.”.
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the interference cancellation feature of Marsh in light of the teachings of Cyzs to arrive at wherein output power of the first combiner after the first combiner performs a combination processing on the transmitting signal and the transmitting cancellation signal is served as a basis for adjusting an amplitude and a phase of the transmitting cancellation signal, in order to provide a reduced interfering power.

In regards to claim 9, Marsh teaches a terminal used for a full-time duplex system (i.e. [Marsh, Col. 3, Line(s) 43-47] “…a full duplex device such as a cellular phone…”), comprising:
 a full-time duplex circuit, a receiving antenna, a receiving channel, a low noise amplifier, a transmitting antenna, and a transmitting channel ([Marsh, Fig. 6] illustrates a full-time duplex circuit, a receiving antenna (i.e. antenna 660), a receiving channel (i.e. receiver 665A, 665B), a transmitting antenna (i.e. antenna 670), and a transmitting channel (i.e. transmitter 660A, transmitter 660B)); wherein the receiving channel is electrically connected between the receiving antenna  the first coupler transmits a transmitting signal leaked to the receiving channel to the first combiner; the second coupler is electrically connected between the transmitting antenna and the transmitting channel, and the second coupler transmits a transmitting cancellation signal branched from the transmitting channel to the first combiner ([Marsh, Fig. 6] illustrates a first coupler, coupler 640 connected to receives 665A, 665B, a second coupler, couple 640 connected to transmitters 660A, 660B, and a first combiner, first coupler 640, where the couplers are electrically connected to the combiner.
[Col. 8, Line(s) 26-42] teaches where the second coupler transmits a transmitting cancellation signal branched from the transmitting channel to the passband active cancellation, “…Coupler and splitter 640 combines the pilot tone with the signal from transmitter 660A and provides the combined signal to the antenna 670. Coupler and splitter 640 also splits off a percentage of the combined signal and provides it as a model of the combined signal to pass band active cancellation unit 655…”. [Marsh, Col. 8, Line(s) 13-Col. 9, Line 37] teaches where the first coupler transmits a transmitting signal leaked to a receiving channel to the first combiner, “…This last situation, in which one radio is sending while the other is receiving, is essentially the same problem discussed above for the full duplex device. That is, when one transmitter transmits, it will generate a coupled signal that may over power the neighboring receiver, or at least reduce the receiver's reception range, unless the coupled signal is cancelled.…Pass band active cancellation 655 provides the cancellation signal to coupler and splitter 645 which combines the signals and provides them to appropriate receiver…” ); and 
The terminal of Marsh differs from the terminal of claim 9, in that Marsh is silent on, a low noise amplifier, wherein the receiving channel is electrically connected between the receiving antenna and the low noise amplifier and on wherein output power of the first combiner after the first combiner performs a combination processing on the transmitting signal and the transmitting cancellation signal is served as a basis for adjusting an amplitude and a phase of the transmitting cancellation signal.
Despite these differences similar features have been seen in other prior art involving interference cancellation in a RF transceiver. Cyzs (US 20130102254 A1) [Par 140 and Fig. 3A] for example teaches where a receiving channel is electrically connected between a receiving antenna and a low noise amplifier, “…[0140] In order to reduce HW resources one may use the transmitter that is not being used in the sub-frame as the injecting transmitter, by tuning it to the right frequency and adding to it the proposed switching circuitry in its input and output. The output of the injecting transmitter may be combined with RF coupler (176 or 276) to the leakage RF signal, before or after the LNA 178 or 278 to facilitate the signal summation, depending which location is more sensitive to saturation…”. 
Thus in light of the teachings of Cyzs it would have been obvious to a person of ordinary skill in the art to modify the circuit of Marsh to arrive at where wherein the receiving channel is electrically connected between the receiving antenna and the low noise amplifier, as person of ordinary skill in the art would recognize that such an arrangement would serve as reliable design alternative to the arrangement of Marsh, while still providing the desired coupling functionality.
The combined teachings of Marsh in view of Cyzs further differ from the terminal of claim 9, in that the combined teachings are silent on wherein output power of the first combiner after the first combiner performs a combination processing on the transmitting signal and the transmitting cancellation signal is served as a basis for adjusting an amplitude and a phase of the transmitting cancellation signal.
Despite these differences similar features have been seen in other prior art involving interference cancellation for RF transceivers. Cyzs [Par. 132] for example teaches wherein an output power of a transmitting signal and a transmitting cancellation signal (i.e. summated signal) is served as a basis for adjusting an amplitude and phase of the transmitting cancellation signal, “[0132] In some exemplary embodiments of the present invention the primary analog loop cancellation is used to generate a direct cancellation signal in the frequency domain from the interfering signal provided by the interfering transmitter, which is transformed into a time domain signal to be summated in the interfered receiver analog RF path. The cancellation signal is calculated based on the transmitted interfering signal to obtain a certain amplitude and phase adjustment that will be added to the incoming interfering leakage signal introduced from the same transmitter, such that the summated signal will have reduced interfering power.”.
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the interference cancellation feature of Marsh in light of the teachings of Cyzs to arrive at wherein output power of the first combiner after the first combiner performs a combination processing on the transmitting signal and the transmitting cancellation signal is served as a basis for adjusting an amplitude and a phase of the transmitting cancellation signal, in order to provide a reduced interfering power.

Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsh (US Patent No. 6,539,204) in view of Cyzs (US 20130102254 A1) in view of Ismail (US 20140072072 A1)


 	In regard(s) to claim(s) 8 and 10, Marsh is silent on the circuit of claim 7, further comprising: a power detection controller, wherein the power detection controller is electrically connected to the first combiner and an amplitude phase unit, and the power detection controller controls, according to the output power of the first combiner, the amplitude phase unit to adjust the amplitude and the phase of the transmitting cancellation signal.
	Despite these differences similar features have been seen in other prior art involving interference cancellation within a RF transceiver. Ismail (US 20140072072 A1) [Fig. 3, Par. ] teaches a power detection controller (i.e. Power & Phase Detector Module 318), electrically connected to a first combiner (i.e. combiner 322) and an amplitude and phase unit (i.e. amplitude-phase shift module 314) where the power detection controller controls according to the output power of the combiner an amplitude and phase of a transmitting cancellation signal, 
 	“[0043] The second antenna 306 receives the leakage signal 368 of the transmitted output signal 348 and passes the combined received signal 360 to both the second power and phase detector module 318 and the combiner 322 via signal path 336. The second power and phase detector module 318 samples part of the combined received signal 354, measures the power amplitude and/or phase of the received signal 354 from the sample, and sends the measured information data to the processor 320 via the second power and phase detector module signal 358 along signal path 342.
 	[0044] The processor 320 receives the output of the power and phase detector module 318 and the output of the first power and phase detector module 316. The processor 320 receives output signal 358 and output signal 356 and adjusts output signal 356 by cancelling out the signal 352 that is output from the amplitude and phase shift module 314 to the combiner 322.
 	[0045] The objective of the processor is to equalize by feedback, both in amplitude and phase, the signals 352 and 354. The processor 320 operates as a feedback adjustment. Signal 358 is a measured signal. However, signal 352 can be adjusted by signal 360. By equalizing and cancelling the two signals coming out of the combiner 322, the transmitter leakage 368 can be cancelled and the system is then left with the received signals 354 that are passed to the receiver 312.”
	Thus it would have been obvious to further modify the feature(s) for RF transceivers suggested by the combined teachings of Marsh in view of Cyzs in light of the teachings of Ismail to arrive at the circuit of claim 7, further comprising: a power detection controller, wherein the power detection controller is electrically connected to the first combiner and an amplitude phase unit, and the power detection controller controls, according to the output power of the first combiner, the amplitude phase unit to adjust the amplitude and the phase of the transmitting cancellation signal, in order to provide the desired power detection functionality for the purposes of reducing an interfering power.

Allowable Subject Matter
Claim(s) 1-6, 11-12, 14, 15, 16, 18, 19, 20, and 21 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476